Title: To James Madison from John R. Smith, 29 January 1808
From: Smith, John R.
To: Madison, James



Dear Sir
Philada: Jany 29th: 1808.

The enclosed pamphlet I met with in the hands of a gentleman who is in the habit of receiving the latest European publications & particularly those which have any relation to matters of political economy.
This pamphlet being the work of Mr. Rose the father of the British envoy lately arrived, & it having for its subject the financial affairs of Britain during the administration of Mr. Pitt I thought it might possibly be of some use to you, but as I have not detained it to peruse it myself I can form no judgment of its contents.
When you have done with it Sir be good enough to send it to my brother S. H. Smith who will retransmit it to me.  With the truest respect & esteem I remain Sir yr. very obedt: Servt:

Jno: R: Smith

